United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2133
                        ___________________________

                           Amador Martinez Carrasco

                            lllllllllllllllllllllPetitioner

                                          v.

             Jeff B. Sessions, Attorney General of the United States1

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: February 6, 2017
                            Filed: February 16, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Mexican citizen Amador Martinez Carrasco petitions for review of an order of
the Board of Immigration Appeals (BIA) upholding an immigration judge’s (IJ’s)

      1
      Jeff B. Sessions is automatically substituted pursuant to Federal Rule of
Appellate Procedure 43(c)(2).
denial of withholding of removal. Where, as here, the BIA adopts and affirms the IJ’s
decision, but adds its own reasoning, this court reviews both the BIA’s and IJ’s
decisions together. See Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016)
(decisions are reviewed to determine if they are supported by substantial evidence,
and are reversed only if petitioner shows that evidence was so compelling that no
reasonable factfinder could fail to find in his favor). We conclude that substantial
evidence supports the determination that Martinez Carrasco does not qualify for
withholding of removal based on his membership in the particular social group he
identified. See Gonzalez Cano v. Lynch, 809 F.3d 1056, 1058 (8th Cir. 2016) (to
establish entitlement to withholding of removal, applicant must demonstrate clear
probability that his life or freedom would be threatened due to, among other things,
membership in particular social group: he must show it is more likely than not he will
suffer persecution if returned to his home country). The petition for review is denied.
                         ______________________________




                                         -2-